FIRST AMENDMENT TO INVESTMENT AGREEMENT

This First Amendment to Investment Agreement, dated as of January 23, 2020 (the
“Amendment”), is entered into by and among TR Global Funding V, LLC, a Delaware
limited liability company managed by TR Global Associates V, LLC (together with
its successors and assigns, “Investor”), and Netlist, Inc., a Delaware
corporation (together with its successors and assigns, “Plaintiff”).

RECITALS

WHEREAS, Investor and Plaintiff entered into that certain Investment
Agreement, dated as of May 3, 2017 (as the same may be further
amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Original Agreement”);

WHEREAS, Plaintiff is the sole and exclusive owner U.S. Patent Nos. 8,756,364,
8,516,185, 8,001,434, 8,359,501, 8,689,064, and 8,489,837 (collectively, the
“Original Patents”) and 9,535,623, and 9,606,907 (the “Continuation Patents”
and, together with the Original Patents, the “Patents”);

WHEREAS, Plaintiff filed causes of action for infringement of Patents against SK
hynix Inc. and its Affiliates (as defined below) (the “Defendant”), including in
the International Trade Commission Inv. No. 337-TA-1023, alleging that
Defendant’s products infringe the Original Patents, and in the U.S. District
Court for Central District of California Case No. 8-16-cv-1605, alleging that
Defendant’s products infringe the Patents; and

WHEREAS, Investor and Plaintiff desire to revise certain economic terms of the
Original Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions.  Any capitalized term used herein and not defined herein shall
have the meaning assigned to it in the Original Agreement.

2. Amendments to the Original Agreement.  Subject to the terms and conditions
hereof, the Original Agreement is hereby amended as follows:

(a) Section 6.5.1 of the Original Agreement is amended by adding an additional
Section 6.5.1.1 as follows:

“6.5.1.1Resolution with Defendant.  Notwithstanding anything in Section 6.5.1.
to the contrary, but subject to the last paragraph of this Section 6.5.1.1, upon
(x) the occurrence of the events described in clause (c) of the definition of
“Termination Date” and (y) receipt by Plaintiff of a Cash Recovery from a
Reference Entity on or before [***], then such Cash Recovery shall be paid
directly into the Proceeds Account and distributed as follows and not as set
forth in Section 6.5.1:

(a)First, upon a Cash Recovery as received by or on behalf of Plaintiff, all
such Cash Recoveries, net of up to [***] of any New Litigation costs, to
Investor until Investor has received [***] (regardless of any tax payments that
may be due to Korean tax authorities).  For the purposes of this Section “New
Litigation Costs” means all costs and expenses incurred following [***] in
connection with litigating, licensing, enforcing or defending patents with
respect to the Defendant including without limitation all costs and expenses
related to the Claims, the Litigation and any related appeals (provided that if
Investor would receive less than [***] of Cash Recoveries pursuant to this
Section 6.5.1.1(a), the amount of New Litigation Costs shall be reduced, for
purposes of this Section 6.5.1.1(a), to the amount that would result in
Investor’s receipt of [***] pursuant to this Section 6.5.1.1(a));

(b)Second, after the payment to Investor in 6.5.1.1(a) and any required payments
to Korean taxing authorities (it being agreed and understood that Plaintiff will
use its commercially reasonable best efforts, consistent with all legal
requirements, to minimize any payments to Korean taxing authorities), the next
[***] of Cash Recoveries to Plaintiff; and



Certain information has been omitted from this document because it is (i) not
material and (ii) would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.




(c)Third, after the payments in 6.5.1.1(a) and (b), [***] of all remaining Cash
Recoveries to Investor, and [***] of all remaining Cash Recoveries to Plaintiff.

Notwithstanding the foregoing, if at least one of the following three events has
not occurred on or before [***], then all Cash Recoveries received thereafter
shall be distributed as set forth in Section 6.5.1 and not as in this Section
6.5.1.1:  (i) Plaintiff has received a Cash Recovery, (ii) (a) Plaintiff has
filed a new patent infringement lawsuit in U.S. District Court against the
Defendant and (b)  following the effective date of this Amendment, Plaintiff has
made good faith efforts, in consultation with Investor, to schedule
licensing/settlement discussions with Defendant, or (iii) following the
effective date of this Amendment, Plaintiff has held licensing/settlement
discussions with Defendant in consultation with Investor;  provided, however,
that if any of the three events described in the immediately preceding clause
has occurred on  or before [***], then Plaintiff and Investor agree to meet and
confer for a period of thirty (30) days following [***] to discuss the continued
application of this Section 6.5.1.1 and to negotiate the terms of a second
amendment to this Agreement (if necessary) and if the parties cannot reach
mutually agreeable terms for such a second amendment by [***], then this Section
6.5.1.1 automatically will be deemed deleted and be of no further force and
effect after [***], upon which all Cash Recoveries shall be distributed as set
forth in Section 6.5.1 and not as in this Section 6.5.1.1.

3. Releases and Termination of Interests.

(a) Mutual Release. 

(i) Release by Plaintiff.  Plaintiff acknowledges and confirms that it has no
knowledge of any actions, causes of action, claims, demands, damages or
liabilities of whatever kind or nature, in law or in equity, against Investor,
in any case, arising from any action or failure of Investor to act under any
Investment Facility Document on or prior to the date hereof, or of any offset
right, counterclaim or defense of any kind against any of its respective
obligations, indebtedness or liabilities to Investor under any Investment
Facility Document.  Automatically upon the first distribution of the Cash
Recovery pursuant to Section 6.5.1.1 of the Amended Agreement (the date of such
occurrence, the “Release Date”), Plaintiff unconditionally releases, waives and
forever discharges (i) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of Investor to Plaintiff, except the obligations
required to be performed by Investor under the Original Agreement, as amended
hereby (the “Amended Agreement”) on or after the date hereof, and (ii) all
claims, offsets, causes of action, suits or defenses of any kind whatsoever (if
any), whether arising at law or in equity, whether known or unknown, which
Plaintiff might otherwise have against Investor in connection with the
Investment Facility Documents or the transactions contemplated thereby, in the
case of each of clauses (i) and (ii), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind.

(ii) Release by Investor.  Automatically upon the Release Date, Investor
unconditionally releases, waives and forever discharges (i) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of
Plaintiff to Investor, except the obligations required to be performed by
Plaintiff under the Amended Agreement on or after the date hereof, and (ii) all
claims, offsets, causes of action, suits or defenses of any kind whatsoever (if
any), whether arising at law or in equity, whether known or unknown, which
Investor might otherwise have against Plaintiff in connection with the
Investment Facility Documents or the transactions contemplated thereby;
provided, however, that Investor does not release any claims against Plaintiff
(1) arising as a result of a claim asserted against Investor by a Reference
Entity or another third party arising from or relating to the subject matter of
this Amended Agreement or any Investment Facility Document or (2) arising from
or relating to fraud or willful misconduct on Plaintiff’s part at any time.

(iii) Unknown Claims.  Each Party acknowledges that it may discover facts or law
different from, or in addition to, the facts or law that it knows or believes to
be true with respect to the claims released in this Section 3(a) and agrees,
nonetheless, that this release shall be and remain effective in all respects

2

 

Certain information has been omitted from this document because it is (i) not
material and (ii) would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 




notwithstanding such different or additional facts or the discovery of them.
Each Party expressly acknowledges and agrees that all rights under Section 1542
of the California Civil Code are expressly waived. That section provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

(b) Lien Release.  In addition, on the Release Date, (i) subject to 12(e) of the
Security Agreement, the Security Agreement and the security interests and
licenses created thereby shall terminate and all rights to the Collateral (as
defined in the Security Agreement) shall revert to Plaintiff, (ii) Investor
agrees to file UCC amendments on or promptly after the Release Date to evidence
the termination of the Liens (as defined in the Security Agreement) so released
and (iii) Investor will, upon Plaintiff’s request and at Plaintiff’s cost and
expense, (A) promptly return to Plaintiff (or whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct) such of the Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms hereof, and (B) promptly execute and deliver
to Plaintiff such documents and make such other filings as Plaintiff shall
reasonably request to evidence such termination, without representation,
warranty or recourse of any kind.

4. Representations and Warranties Regarding the Status of the Litigation.  [***]

5. Conditions to Effectiveness.  This Amendment and the amendments set forth in
Section 2 of this Amendment shall become effective upon receipt by Investor of
this Amendment, duly executed and delivered by Plaintiff and Investor. 

6. Ratification and Reaffirmation of Investment Facility Documents.  The terms
and provisions of the Original Agreement and the other Investment Facility
Documents are ratified and confirmed and shall continue in full force and effect
without modification, except as expressly amended herein.  Plaintiff hereby
agrees that all liens and security interests securing payment and performance of
the Obligations are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations.  Plaintiff and
Investor agree that, subject to the terms and conditions hereof, the Amended
Agreement and the other Investment Facility Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law). Nothing contained herein shall, by
implication or otherwise, be deemed to constitute a waiver or amendment of, or a
consent to the departure from, any term, provision or condition of the Amended
Agreement and the other Investment Facility Documents, except as expressly set
forth herein, or limit, impair or prejudice any right, power or remedy that any
party to, or third-party beneficiary of, the Amended Agreement and the other
Investment Facility Documents may now or in the future have under such
agreement, document or instrument, which shall remain in full force and effect,
and Investor hereby reserves all such rights and remedies.

7. Representations and Warranties.  To induce Investor to enter into this
Amendment, Plaintiff hereby represents and warrants to Investor that: (a) each
of the execution, delivery and performance of this Amendment has been authorized
by all requisite corporate action on the part of Plaintiff; (b) neither the
execution, delivery nor performance of this Amendment will violate the
organizational or governing documents of Plaintiff; (c) this Amendment
constitutes a legal, valid and binding obligation of Plaintiff, enforceable
against Plaintiff in accordance with the terms hereof except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); (d) the representations and warranties
contained herein are true and correct in all material respects (or in all
respects in the case of any representation or warranty which is subject to any
materiality qualifier) as of the date hereof and, after giving effect to this
Amendment, the representations and warranties contained in the Investment
Facility Documents are true and correct in all material

3

 

Certain information has been omitted from this document because it is (i) not
material and (ii) would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 




respects (or in all respects in the case of any representation or warranty which
is subject to any materiality qualifier) on and as of the date hereof as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall have been true and correct in all material respects (or in
all respects in the case of any representation or warranty which is subject to
any materiality qualifier) on and as of such earlier date; and (e) both before
and after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing under the Original Agreement or the Amended Agreement
and the other Investment Facility Documents.

8. Entire Agreement. This Amendment, together with the Original Agreement and
the other Investment Facility Documents, sets forth the entire understanding and
agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter (provided that the Amendment supersedes the Original
Agreement only to the extent set forth herein).  None of the terms or conditions
of this Amendment may be changed, modified, waived or canceled orally or
otherwise, except in writing signed by the parties hereto.

9. Miscellaneous.

(a) Continued Effectiveness of the Investment Facility Documents.  This Amended
Agreement is limited solely for the purposes and to the extent expressly set
forth herein and, except as expressly provided herein, the terms, provisions and
conditions of Amended Agreement and the other Investment Facility Documents
shall continue in full force and effect and are hereby ratified and confirmed in
all respects.  This Amendment shall constitute an Investment Facility Document.

(b) Counterparts.   This Amendment may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

(c) Captions.  Section headings are for convenience of reference only and do not
affect the interpretation of this Amendment.

(d) Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF THAT
JURIDCITION'S CONFLICTS OF LAW PRINCIPLES.

(e) Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR
DISPUTE OF ANY KIND RELATING IN ANY WAY TO THIS AMENDMENT, THE OTHER INVESTMENT
FACILITY DOCUMENTS, OBLIGATIONS OR COLLATERAL, AND EACH PARTY ACKNOWLEDGES THAT
THE FOREGOING WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY TO ENTER INTO
THIS AMENDMENT.  EACH PARTY HAS REVIEWED THE FOREGOING WAIVER WITH ITS LEGAL
COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHT FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, THIS AMENDMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

[Remainder of this Page Intentionally Left Blank.]

 

 



4

 

Certain information has been omitted from this document because it is (i) not
material and (ii) would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

 

PLAINTIFF:

 

 

 

 

 

NETLIST, INC.


 

 

 

 

 

By:

/s/ Marc J. Frechette

 

 

Name: 

Marc J. Frechette

 

 

Title: 

Chief Licensing Officer

 

 

 

 

 

INVESTOR:

 

 

 

 

 

TR GLOBAL FUNDING V, LLC


 

 

 

 

 

By:

/s/ Michael K. Rozen

 

 

Name: 

Michael K. Rozen

 

 

Title:

President and CEO

 

5

 

Certain information has been omitted from this document because it is (i) not
material and (ii) would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

 

